transAddDoc.jsp

Document Type:
Document Status:
lnstrument Number:
Addendum Map #:
Recorded Date:
Volume:

Book:

Page:

Munlclpa|ity:
Consideration Amt:
B|ock:

Lot:

Grantee Address:
Grantee Address 1:
Grantee City:
Grantee State:

Comments:

Name Information

Primary Names:

ROBERT BONGIORNO
]OSEF’H BONGIORNO
HOWARD BONGIORNO
LAUREN LENOK

Secondary Names:

JOAN BONGIORNO
JOSEPH BONGIORNO

Deed - Exempt
Recorded and Veril"`led document
16-015522

02{24,1'2016 03:57:48 PM
V

02195

0525

ALPINE

81-a
5

Zip:

Page 1 ofl

http://bergensearch.co.bergen.nj.uS/countyweb/transaction/trans... 12/20/2018

 

 

.' John S` Hogan
Bergen County C|erk

Bergan l.'§¢::unt)ll C|odc
Ona Borgem ¢Ilount\.l Piaza \
Hacimnsack. NJ 0':'601 » 0
q201 g 335-woo \

w»\m bergenc.ountycl¢=

v

00 v 02195 0525

 

_ `£_ ____ __‘
i O‘~Em|i[|||||lh||t||f`f|[ll||i||]|!l|`||||l||FHll`||.||[|]||Il
\Q\

`)'C`msTRuMENT # 16-015522

RECORDED DATE: 021'24!2016 03!5?.'48 PM

 

f\\
okl
. Documenf`ape: Deed- Exempt

 

Transal::t|on #: 7120139
Docurnent Page Count: 6
Operatorld: CLERK

 

l RETURN TO:

CH|CAGO T|TLE COMPANY LLC
2446 CHL.|RCH FtD

SRD

TOMS RIVER NJ 05?53

 

| SUBM|T|'ED B¥:

 

_. PR|MARY NAME

SECONDARY NAME l

 

JOSEPH BONG|ORNC‘

JOSEPH BONG|ORNO

 

ASSOC|ATED DOCUMENT(S):

 

 

` ML|N|C|PAL|TY: ALPlNE

LOTt 5

BLOCKT 81~3
l FEES:TAxEs=
` Ftecordmg: 893.00
Tota|: 593.00

lNSTRUMENT #: 16-015522
Rec:orded Date: 021'24.‘2016 03:57'.48 PM

l hereby CERT|FY that this document is recorded
in the C|erk’s Oche in Bergen County, NBW

John S. Hogan `

 

Bergen County Clerk

 

 

OFFlCIAL RECORD|NG COVER PAGE vegewa

PLEASE DO NOT DETACH

TH|S PAGE |S NOW PART OF TH|S LEGAL DOCUMENT

NOTE: if document data differs from cover sheet, documont data always supersedas.
'COVER PAGE DOES NoT lNCLLlDE ALL uATA. PLEASE SEE LNDEX AND DOC\JMENT FOR ANY hDD!TlONAL lNFORMATlON_

W§/ ’ f \‘?iillllll\llllllllll\l\llllllllll\l\llll\ll\llllll\llllll\\lll\l\lll\\

-01 522 bend ~ ¢rpn
:I‘BL g`021.95 Vq. 0525*0531 tdc :u $93. 00
` DEE §C) Jotm S. tloqan. bergen County C:‘r
hco¢¢$od 02/?4/2016 03'. 572 48

'l`his Deed is made on Fcbruary |7, 2016 000

BETWEl-.`,N .loseph Bongiorno 1996 Res&§Tmst Robert Bongiomo, L.auren Lenok and Howard
Bongiomo. Trustees 0`

Whose post office address is Cam»rbury Coun, A|pine, New lersey 07620
referred to as the Grantt.)oQ

AND joseph Bon€'@ and loan Bongiomo, As Tcnants by the Entirety /

Whose post$e address is Canterbury Court, Alpine, New Jersey 07620

0
referre& as the Grantee.

'l`he words “Grantor" and “Grantee” shall mean all Grantors and all Grantees listed above.

l. Transfer of Ownershlp. The Grantor grants and conveys (transfer ownership 00 /
'I'he property (called the "Property") described below to the Grantee. This transfer is made for the
sum of TEN DOLLAR (510.00)

The Grantor acknowledges the receipt of this money.
2. Tax Map Rel’erence. (N.J.S.A. 46:|5-1.1) Municipality ofAlpine /
Block No.: 8 l -A Lot No.: 5

3. Property. The Property consists of the land and all thebbuildings and structures on the land
in the Borough of Alpine, County of Berger\ and State of` New .lersey.

The Legal Description is

BEGINNING in the southwester|y comer ofthe herein described tract known as hot 5 Block Bl-A as shown on a
ccnain map entitled "Final Subdivision P|at formerly Lot l B|ock 80 in the Borough of A|pine, Bergen County, New
Jersey, Cambridge Estates, November IS, 1965" said southwesterly comer being in the easlerly side|ine of Anderson
Avenue and running thence (l) along the eas|erly sideline of Anderson Avenue north 30 degrees 55 minutes 06
seconds, East 302.97 feet to a point of curvature; thence (2) on a curve to the right on a radius of 15.00 feet an arc
distance of 28.38 feet to a point oftangency on the southerly sideline ofCanlerbury Coun; thence (3) along the
southerly side|ine of Canterbury Court South 40 degrees 40 minutes 24 seconds, East 209.20 feet to the
nonhwcsterly comer of Lot 4 Block Bl-A; thence (4) South l4 degrees 58 minutes 58 seconds. West 379.65 feet to a
point; thence (5) along the lands now or formerly L. + A. Parse|ls, North 39 degrees 37 minutes 28 seconds, West
342.00 feet to the point or place ofbeginning.

CONTA[N|NG 88,|5| square feet.

SA|D lot is also known as l.,ot 5 in Block 8|-A as shown on a certain map entitled "Fina| Subdivision Plat formerly
Lot l B|oek 80 in the Borough of Alpine. Bcrgen County. New .lersey, Cambridge Estates. Sca|e l" -100’. Total area
45.54 Ac. Novcmber lS. 1965" made by Conklin Associates, Engineering and Surveying. Ramsey. New .lersey,
which map was filed in the Bergcn County Clerk's Ol'l'rce as Map No. 64|2 on March 4, 1966.

SUBJECT to a 75-foot setback line as shown on said map.

SUBJECT to rights, public and private, in and to any brooks, streams or other waterways crossing the subject
premises.

SUB|ECT to restrictions contained in Deed Book 1698 page 446.

SUB|ECT to utility easement to Public Service Electric and Gas recorded in Book 4876 page l36. SUBJECT to
Municipal Zoning Ordinances. ?roviding all of the above do not prevent the use and occupancy of the premises as a
one-family dwelling.

SA|D PR.EMISES BE|NG known as Canterbury Court, Alpine, New Jersey 07620

Being a part of the same premises conveyed to loan Bongiomo on September 8. 1978 and recorded in the Bergen
County Clerk's Offtce on September 12, 1978 in Book 6435, Page 2l5-2|7 and being and intended to be the same
premises as conveyed to the Grantor by deed made by Joseph Bongiomo. dated May 30, 1996, recorded in the
Bergen County Clerk‘s Office on lune 20, 1996 in Book 7886. pages 5-8.

Bergeh County C|el'k V BK 02195 PG 0526 0212“2016 03:57 PM 2 of 7

\g.
<>°"

4. Promises by Grantor. 'I'he Grant:$h§ises that the Grantor has done no act to
encumber the Property. This promise is § a “covenant as to grantor’s act" (N..l.S.A. 46:4»6).
This promise means that the Grantor ha t allowed anyone else to obtain any legal rights which
affect the Property (such as makin engage or allowing ajudgment to be entered against the

Gl'amol'). `
el
9

a
5. Signatures. The Gragtor signs this Deed as of the date at the top of the first page,

00
Witnessed.l)g‘ Z ¢»' ¢///
\o aanR;§oNGiRoNo

Oclfumvi

LAURF.N

STA'I`E OF NEW YORK. COUNTY OF NF,W YORK

 

| CERTIFY that on February 17, 20|6. ROBERT BONG|ORNO, individually and as Trustee ofthe loseph
Bongiomo l996 Residenee Trust, personally came before me and stated to my satisfaction that this person:
(a) was the maker of this Deed;

(b) executed this Deed as his or her own act; and,

(c) made this Deed for $ 10.00 as the full and actual consid ation paid ort be paid for the transfer of title.

(Such consideration is defined in N.J.S.A. 46:15-$.)
we A zimmerman
N"“A°V FUBUC~$¥A‘IE OF NEW VO|!K

/l/ No. ozzi¢aozm

Qualltted ln Nouciu County
STATE OF NEW YORK, COUNTY OF NEW YORK Mv Comm\ttlon !xptm Avt!l 25. 2018

 

l CERTIFV that on February l 57 , 2016, LAUREN LENOK. individually and as Trustee ofthe loseph
Bongiomo 1996 Rcsidence Trust, personally came before me and stated to my satisfaction that this pcrson:
(a) was the maker of this Deed;

(b) executed this Deed as his or her own act; and.

(c) made this Deed for 8 10.00 as the full and actual consideration pai or to be paid for the transfer of tit|e.

(Such consideration is defined in N.J.S.A. 46:|5- “
MA!C A ZIMMERMAN
y NQFARV Ptlll.l¢~$lAlE 0¥ NEW ¥CRK

 

" No. 02216302213
Guolitled ln Nouou County
STATE OF NEW YORK. COUNTY OF NEW YORK m commlm°n imm wm n nn

l CERT|FY that on February l7, 2016. HOWARD BONG|ORNO, individually and as Trustee ofthe
loseph Bongiomo 1996 Residence Trust, personally came before me and stated to my satisfaction that this
person:

(a) was the maker of this Deed;

(b) executed this Deed as his or her own acl; and,

(c) made this Deed for S 10.00 as the full and actual consideration paid or to be paid for the transfer of title.

(Such consideration is defined in N.l.S.A. 46:15- `
/ L/ .
t/ /

/

    
   

tt£coito AND RETuRN To~ c A z|MMERmN
' “° A- Z"“'“'~'"“a“ NotAav Fuatic.siAte or New voiut
' No. 021|6302273
ue of the Americas, 26‘° Floor Quollliod tri Nouou County

ork, New York 100|9 My Cornmltslon helm Aoill za. 2018
C ago Tltle Compony, LLC
2446 Church Rocd
Srd floor

Toms Rinr, N.J. 08753

Bergen County Clarlt ®[w# ( V BK 02195 PO 0527 02124/2018 03:57 PM 3 017

SELLER'S RESlDENCY CERT|F|€A: lONIEXEMPTlON

(Ptease Fn'nt or Typo) `,

.`.
SELLER`S INFORMAT|ON
Name(s) .

Lauren Lenok as Trustee of the Joseph Bongiomo 1996 Resld§q§ecf rust
Current $treet Address \

Canlerbury Court §§

Ciry_ Town. Post Oflioe Box Q,‘ State Zip Code
Alpine § NJ 07620
PROPERTY lNFORMATlON

Block(s) Q ' Lol(s) Quallfier

ai.A r_o 5

Street Address \V

Canterbury Court ,

City, Town_ Post Oftioe Box , \' State Zip Code
Alpine \ NJ 07620

Seller's Percentage ot Fship Tolal Consideration Owner's Share of Consideration Closlng Date
50% _ _ 10.00 100% 2117/2016
SELLER'S ASSUP.ANC ES (Chcck the Appropriato Box) (Boxos 2lhrough14 apply to Rcsidents and Nonrcsidenls)

t. E Seller is a resident taxpayer (individual. estate, or trust) of the State of New Jersey pursuant to the New .lersey Gross income Tax Act`
will file a resident gross income tax return. and will pay any applicable taxes on any gain or income from the disposition of this
0¢098"¥~

2. The real property sold or transferred is used exclusively as a principal residence as defined in 26 U.S. Code section 121.

3. Seller is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure or in a transfer in lieu of foreclosure with no
additional consideration

4. g Seller. transferor. or transferee is an agency or authority o| the United States of America. art agency or authority of the State of New
Jorsey, the Federat Nalional Mortgage Association, the Federal Horno Loan Mortgaga Corporation. the Government National Mortgago
Association_ or a private mortgage insurance company.

, ...,,\ `&` GmREP-a
§§ State of New Je ` rezotsl

5. m Seller is not an individual. estate. or trust and is not required to make an estimated gross income tex payment

6. E The total consideration for the property is $1.000 or loss so the seller is not required to make an estimated income tax payment

7. n The gain from the sale is not recognized for federal income tax purposes under 26 U.S. Code section 721. 1031. or 1033 (ClRCLE
`I'HE AFFL|CABLE SECT|ON). lt the indicated section does not ultimately apply to this transaction the seller acknowledges the
obligation to file a New Jersey income tax return for the year of the sale and report the recognized gain.
Seller did not receive non-like kind property.

8. m The real property is being transferred by an executor or administrator of a decedent to a devisee or heir to effect distribution ot the
decedents estate in accordance with the provisions of the docedenl's will or the intestate laws of this Stato.

9. n The real property being sold is subject to a short sale instituted by the mortgagee. whereby the seller agreed not to receive any
proceeds front the sale and the mortgagee will receive all proceeds paying oil an agreed amount of the mortgage

10. n The deed is dated prior to August 1, 2004. and was riot previously recorded

tt. m The real property is being transferred under a relocation company transaction where a trustee of the relocation company buys the
property from the seller and then sells the house to a third party buyer for the same price.

12. m The rest property is bean transferred between spouses or incident to a divorce decree or property settlement agreement under 26
U.S. Code section 104|.

13. The property transferred is a cemetery plot.

14. The seller is not receiving net proceeds from the sale. Nel proceeds from the sale means the net amount due to the seller on the
setttement sheet

SELLER‘S DECLARAT|ON
The undersigned widerstands that this declaration and its contents may be disdosed or provided to the New Jersey Drvision of 'l’axaticri and u\at any false
statement contained heroin may be , ' * * by fine, ` , ' ......t, or bcth. l ‘ ** .. declare that l have exarriinw this declaration and. to the best ot
my knowledge and beliet. it is true. correct and complete By checking this box Cl |certify that a Power of Attomey to represent the seller(s} has been
previously recorded or is being recorded simultaneously with the deed to which this form is attached

.;) /s~rc. L.»_»--_ l\./\, ig

Dalo 539"8\\"9
(Sallor) Ploaw lndicato il power otAttorr\ey or Atlorrtoy in ha

 

 

Date Signature
t$olbr) Flea\o indicate it power ot Attomoy orAttorMy iri Foct

 

Bergen County Cler|t V BK 02195 PG 0528 02[24/2015 03!57 PM 4 of 7

tab GmReP~a

State of New Jers rs-zots)

SELLER'S RES|DENCY CERT|F|€A lONIEXEMPT|ON

(Piease Print cr Type) `¢

.`
SELLER`S lNFORMAT|ON
Name(s) .

Howard Bcngiomo as Trustee of the Joseph Bongiomo 1996 R_e\i ce Tntst

Current Street Address \

Canterbury Court §§

City, Town. Post Office Box @‘ State Zip Code
Alpine § NJ 07620
FROPERTY |N FORMAT|ON

erock(s) OQ Lotts) ouarirrer

 

Street Address \V

Canterbury Court , 9`

City. Town. Post Off`rce Box , o State Zip Code
Alpine \ NJ 07620

Seller's Percentage of r'ship Tota| Consideration Owner's Share of Consideration Closing Date

so% _ 10.00 100% 2117/2016
SE.LLER’S ASSUP.ANCES (Check the Appropriate Box) (Boxes 2 through 14 apply to Residents and Nonresidents]

f. Et] Seller is a resident taxpayer (individual. estate, or trust) of the State of New Jersey pursuant to the New Jersey Gross income Tax Act.
will file a resident gross income tax retum. and will pay any applicable taxes on any gain or income from the disposition of this
property.

2. The real property sold or transferred is used exclusively as a principal residence as defined in 26 U.$. Code section 121.

3. Seller is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure or in a transfer in lieu of foreclosure with no
additional consideration.

4. n Seller. transferor. or transferee is an agency or authority of the United States of America, an agency or authority of the State of New
Jersey, the Federal National Mortgage Association. the Federal Home Loan Mortgage Corporation, the Government National Mortgage
Association, or a private mortgage insurance company.

5. m Seiter is not an individual. estate. or trust and is not required to make an estimated gross income tarr payment.
6. E The total consideration for the property is 51.000 or less so the seller is not required to make an estimated income tax payment
7. n The gain from the sale is not recognized for federal income tax purposes under 26 U.S. Code section 721, 1031, or 1033 (ClRCLE
THE APPLlCABLE SECT|ON). |f the indicated section does not ultimately apply to this transaction, the seller acknowledges the
obligation to tile a New Jersey income tax return for the year of the sale and report the recognized gain.
m Seller did not receive non-like kind property.

8. m The real property is being transferred by an executor or administrator of a decedent to a devisee or heir to effect distribution of the
decedent'e estate in accordance with the provisions of the decedents will or the intestate laws of this State.

9. m The real property being sold is subject to a short sale instituted by the mortgagee, whereby the seller agreed not to receive any
proceeds from the sale and the mortgagee will receive all proceeds paying off an agreed amount of the mortgage.

10. n The deed is dated prior to At.rgust 1. 2004. and was not previously recorded.

11. UThe real property is being transferred under a relocation company transaction where a trustee of the relocation company buys the
property from the seller and then sells the house to a third party buyer for the same price.

12. n The real property is being transferred between spouses or incident to a divorce decree or property settlement agreement under 26
U.S. Code section 1041.
13. E The property transferred is a cemetery ptot.
The seller is not receiving net proceeds from the sale, Net proceeds from the sale means the net amount due to the seller on the
settlement sheet.

14.

  

SELLER’S DECLARAT|ON
The undersigned understands that this declaration and its contents may be disclosed or provided to the New Jers =‘ D slon of Taxation and that any false
statement contained herein may be punished by line. imprisonment or both. l furthermore dectare that l have o ided this declaration and, to the best el
my knowledge and betief. lt la tnie. correct and cemplete. By checking this box D l certify that a Fo rofAt »- -y' to represent the seller(s) has been
previously recorded or is being recorded simultaneously with the deed to which this lorrn is rath /
4 nornoy cr Attomoy ‘rrr Foct

7~-/7'/€

Date `/Sig'
rs¢rrsn erma meade r1 or
¥s¢£

Date ' ture
tSetler) Please indicate lt Pmr cl Attcrrrey or Attomey in Faet

 

Bcrgen County Clerk V BK 02195 PG 0529 02124|2016 03:57 PM 5 of 1

dr crr/Rer=-a

State of New Je (9.2015)

SELLER’S RES|DENCY CERT|:€A: |ONIEXEMPTION
\

c
’_ F_
(Ptease Printor`fype) _`
SELLER’S lNFORMATION
Name(s) .

Robert Bongiomo as Trustee of the Joseph Elongtorno 1996 Resig ce Trust

 

 

 

 

 

 

Current Street Address O\'

Canterbury Court ‘q

City, Town. Post Offrca Box O‘ State Zip Code
Alpine 0 NJ 07620
PROPERTY lNFORMAT|ON

crocker Q term ouarirrer

si.A t,o 5

Street Address \V

Canterbury Court ,A

Crty. Town. Post Office Box , \ State Zip Code
Aiprne \o NJ 07620

Seller's Percentage of Cd?ership Tolal Consideration Owner's Share of Consideration Closing Date
50% 10.00 100% 217/2016

SELLER'S ASSURANCES (Check the Appropriato Box) (Boxes 2 through 14 apply to Residents and Nonresidents)

t. E Seller is a resident taxpayer (individuel. estate, or trust) of the State of New Jersey pursuant to the New .lersey Gross income Ta)t Act.
will file a resident gross income tax return, and will pay any applicable taxes on any gain or income from the disposition of this
Df°ll@"y~

2. The real property sold or transferred is used exclusively as a principal residence as defined in 26 U.S. Code section 121.

3. Seller is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure er in a transfer in lieu of foreclosure with no
additional consideration

4. n Seller. transferor. or transferee is an agency or authority of the United Stales of America. an agency or authority of the State of New
Jersey. the Federal National Mortgage Assooiation. the Federal Home Loan Mortgage Corporation. the Government Nalional Mortgage
Association. or a private mortgage insurance company.

5. n Seller is not an individual, estate. or trust and is not required to make an estimated gross income tax payment

6, E The total consideration for the property is $1.000 or less so the seller is not required to make an estimated income tax payment.

7. n The gain from the sale is not recognized for federal income tax purposes under 26 U.S. Code section 721. 1031. or 1033 (ClRCLE
THE APPL|CABLE SECT|ON). ll the indicated section does not ultimately apply to this transaction the seller acknowledges the
obligation to hle a New Jersey income tex return for the year of the sale and report the rewgnized gain.

m Seller did not receive non-like kind property

8. n The real property is being transferred by en executor or administrator of a decedent to a devisee or heir to effect distribution of the

decedents estate in accordance with the provisions of the decedents will or the intestate laws of this State.

9. n The real property being sold is subject to a short sale instituted by the mortgagee whereby the seller agreed not to receive any
proceeds from the sale and the mortgagee will receive all proceeds paying off en agreed amount of the mortgagel

10. m The deed is dated prior to August 1. 2004. and was not previously recorded

tt. g The real property is being transferred under a relocation company transaction where a trustee of the relocaan company buys the
property from the seller and then sells the house to a third party buyer for the same price.

12. n The real property is being transferred between spouses or incident to a divorce decree or property settlement agreement under 26
U.S. Code section 1041.

13. E The property transferred is a cemetery plot

14

 

The seller is not receiving net proceeds from the sale. Net proceeds from the sale means the net amount due lo the seller on the
settlement sheet

SELLER`S DECLARAT|ON
The undersigned understands that this declaration end its contents may be disclosed or provided lo the New Jersey Division of Taxnticn end that any false
statement contained herein may be ,. ` * * by line, r.",, ' or both l ' ` * ' that l have examined this declath end. to the best of
my knowledge and belief, it is true. correct and complete By checking this box D l certify that 8 Fower of Altorney to repros he seller(e) has been
previously recorded or is being recorded simultaneoust with the deed to which this form is attached

2 ‘r 7 ' 16 %/j//':fz'/‘/L'/'/,_'/¢’A`_f

Dole Signetcre
tScMr mw$=co:oIPowo'olAnomeyorAnprneyinFo¢f

 

 

Dete Slgnaluro
t$ollcr] Ploase indicate lt Pmrer or Anorrrey or Attorney in Foct

 

Bergel'l County Clerk V BK 02195 PG 0530 022“2016 03:57 PM 6 of 7

R\'F-i (Rlv. 1"4{10)

 

 

 

 

 

msrsrxmrm mckie swear usw.rs
AFFroAvn' or cousroenrrnori ron usa
rcn¢perao. P..L.ieea zimmerman ¢NJ.sA.w:.rs»somq)
' across commits mrs AFFroAvrr, mem mo nrc man mcnamara area or_ nos scm
sure oF'NEw .rERsEv
. 6 [' FOR RECORDER‘B USE ONL\'
}ss. com monr€` m n : z
comm S_vw_ tim umw ay
uuNrcrrAurv or PRoPEr-mr LocArroN AEL__%_ ~uu cyr-w ~c' v mm mr r» ii nimmer m m

m wmmm.aer:ar.s:u:tmc: rrnsrwwsqw~ wm we

cement … cone cary nom mm re raw war wm am

deposed and says max ware n are 'rrusru g in a deed dated Fob~ng 11, 2010 manning
tannwr. neal Repnuntntm. other of m Conrpc»y. unarco warden ute )

reciproperty' ' asBiodr ` ‘5'* totnumbor 5 locotodct

Canteraury Cwn. Aiohe. New J 1820 end annexed thereto
($ml mm fmi

v
til£QHHQEBAHQ.N\_cl__‘EMf'MM-w" wrd”wmmwel@nowlormmiovmhwmilwb»a
(3) Proporty trmi Ciau AA eli 46 (crcte onel. if property transferred is Claal 4A. celcdatlorr it Scction lA below to required

 

(3A) R£GU . LCUUTlCN OF £QUAL|ZED VALUA"CN FCR AL|. CLAS$ 0 t¢OIlMERC|At.) PROFZR`N ‘IRANSAG‘R°N$:
(l and ll on reverse wet
unused Vatuatlorr . binctor'a Ratlo ¢ Equaiizod Aaoooced Valuatlen

 

 

5 0 %l¥
u&dai!atioisieumntm momenedmatmmnoemumdmwtwusuudnln. ltmlmne¢rlltoor`n
ucnaoftt»%. the comm voiuevriiioooqwietne equalized valuation

triEt£LL§LE¥LT.iQLLEB§M.£EEMMMNMMMMJ
Dopor\etit mtnthalthla deed transaction btutiy exempt from the keale Translcr Feo irnpowdby€. 40, F.L. 1966, uarnondcdthrwgn
C 66 74.2004. torvieiott:vmonuonta). Mororelercr\cetommpt>'oncymbottairrwt!o'ont Exptarnlndetarl

 

 

 

For ideratron of 100.1' t of a Tm
t5) L*_BIME!AEIDN.EBQM.EEE (llvmn " m m wet
NOTE: Nl bona below apply to pmnlorta| eny. ALL BOXEB tit APPROt'RlATE CA¥EGOR¥ |AUST BE GMECKED Failuro to do so writ
voidaairnt'crpor\ialexcrrwtient)eporrcr\tdum h¢lathoedtrensacoon exerncttrorn$tatapmiomcfmesulcsucplcm;t_¢nd

GQMN|P\IDO“FM. lilpr lmpombyc. 178.P.L.1¥75.¢ 1\3, P.LZW Wc.u. FL.ZWMWMMW\(L)

 

A sENIORCI‘|'lZEl| Granierts) ezyemoraceorovor.'(lnwuctwlaomomowe|omorlll
B. BUND P£RB°N Grantor(\) legally bind ot. °

 

munson .. , .Wwwlr‘ D "-¢wbilrrr ‘ Dwo¢irrmvwiww
nior cltizen\. blind pcrsona. or disabled persons mart also meet all ot the following criteria:
Omed and ocwpied by grantcrtcl at time ot ute Raaldcnt of State ot New Jerwy.
One or two-family residential premises Omcn as taint tenants must all quality

‘iN CASE 05 NUSBAND AND \M!E_ PARTNER$ IN A CML UMON CoUF‘LE. ONLV ONE GRANTOR NEED QUN.IFV lF TENANT$ Bll fl'tE EN’TIRETV.

 

C. LOW AND MODERATE INCC|IE HCL|SING {Inlfnrdbn 09 en IdvdM add

 

 

A|tcrdeblooccordingterfu°.uandlrds. Rasonredtorooorpancy,

Moeta income requirements of region $uwcct la resale controls
tG) mm (inatm¢wn$ 02. l10. I12 orr reverse ade)

Er\lirely new improvement Noi prevrously occupied

Not previously used for any pmpose 'NEW CONS!RuC‘|’iON‘ prhted daily et top or first page ofthe deed
TEEE§IEMMMM »5. viz m on mem wet

BNopnormortooceauurnedcrlcwréct-prepenyie umiectata'moafwe.
B No contributions to capital by either grantor or grantee legal entrty.
BNo stodrormoneyerrcnanpod byor munor¢ntarcr grantoelegat entities

td) Deponont makes this Alndovit to induce comty dark or radiator of deeds to record the deed and pt inc too submitted horowrth rn
month meproviaioncdcnapccr" F..Ltm%aru¢hcmpw$$ P.l..
' ’ im R“Mm rust

 

  
 
     

of Dtponent
Canlorbui_'¥ Ct‘ Al§ilte NJ 07820 Canterbu:z Coutl. m. NJ 01&0
Deoonent mm Gr¢nlar Mdrua at Ytrne d Sate
. 588

._Ell:lt£l_
Nompy FuBtt »$lAtE OF NEW VOttk mr ma m a cream saw seem mm _~ummm` d emm_Wi

 

 

 

 

 

 

No. 021|63°22 73 ron omcw. usl our.v
Quotitted in Nonou County m w w com pm
ny commission helm Aprrr za. 2015 Mw~_mw'__
Mmmwmnwd.wm~\mws.dmuhmb; "Ampg'gz§wx:`l”lv
memorr. rr.r woman

Afl’lrm°l|: REAL‘|'V mill F¢E mill
monetarchDirwonothxaaoninmeoepatmcntotmetruwrywprewibodmtarrrrurocu`ndbyh*.ondlrmynorbuaoroeor
nw\dedirmlpnorapprwuotduotrc¢ocForlt|orrnadonantmNony¥ranctu¢nor\opnntloopyofmmavit.mltvreoid\ion'smbwat;
m.cuto.nlulmlm»f¢uldorvt'ptb¢ahl.mtml

Bergen County Clerk BK 02195 PG 0531 02/24!2016 03:57 PM 1 of 7 " End of Document "

